DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election/Restrictions
Claims 1-10 are allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I [ Claims 1-9, drawn to an ultrasonic probe, an ultrasonic treatment instrument incorporating an ultrasonic probe, and an ultrasonic treatment assembly incorporating an ultrasonic probe] and II [Claim 10, drawn to a method of operating an ultrasonic probe] as set forth in the Office action mailed on 09/17/2021, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan Doughty on 08/11/2022.
The application has been amended as follows:
Claim 5: line 3 recites “the distal side” has been replaced with --the distal side of the treatment portion--.
Claim 5: line 4 recites “the proximal side” has been replaced with --the proximal side of the treatment portion--.    
Claim 6: line 3 recites “the proximal side” has been replaced with --the proximal side of the treatment portion--.
Claim 6: line 4 recites “the distal side” has been replaced with --the distal side of the treatment portion--.                                                      
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Levin et al. (US 6241703) [hereinafter Levin], does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1, 8, and 9, which recites, inter alia “an entirety of the distal-most second direction surface is disposed closer to the longitudinal axis than an entirety of the further second direction surface is to the longitudinal axis of the probe main portion.”.
As previously disclosed in the office action filed 03/03, 2022, Levin discloses an ultrasonic transmission device (Fig. 1) comprising:
a probe main portion 803 (Fig. 8) configured to transmit ultrasonic vibration generated by an ultrasonic transducer (col. 6 lines 3-13 and col. 17 lines 41-55; Fig. 1)
and a treatment portion 150 disposed on a distal side of the probe main portion along a longitudinal axis of the probe main portion 100 (Fig. 1; col. 8 lines 23-27), wherein:
the treatment portion includes first direction surfaces (top, flat surfaces of the tip 850; best shown in Fig. 45B) extending in a first direction intersecting the longitudinal axis and second direction surfaces (lateral surfaces of tip 850; best shown in Fig. 45A) that are adjacent to the first direction surfaces and extend in a second direction different from the first direction surfaces,
the first direction surfaces and the second direction surfaces are arranged so as to form a staircase shape [interpreted as a shape having increasing or decreasing sized steps] when viewed from a distal side of the treatment portion along the longitudinal axis (Fig. 45A) and when viewed from a proximal side opposed to the distal side of the treatment portion with respect to the longitudinal axis (Fig.45A),
the second direction surfaces include:
a distal-most second direction surface of surface 864 that is distal of all other second direction surfaces along the longitudinal axis (see annotated Fig. 45A [1] below),
a proximal-most second direction surface of surface 889 that is proximal of all other second direction surfaces along the longitudinal axis (see annotated Fig. 45A [1] below),
and an intermediate second direction surface of surface 881 (see annotated Fig. 45A [1] below) that is:
(i) disposed in between the distal-most second direction surface and the proximal-most second direction surface along the longitudinal axis (see annotated Fig. 45A [1]), and
(ii) farthest from the longitudinal axis among all of the second direction surfaces (col. 15 lines 25-28; Fig. 45A), and
a distance between the proximal-most second direction surface and the longitudinal axis is:
(i) larger than a distance between the distal-most second direction surface and the longitudinal axis (see annotated Fig. 45A [2]), and
(ii) smaller than a distance between the intermediate second direction surface and the longitudinal axis (see annotated Fig. 45A [2]).
a cylindrical sheath 802 covers the probe main portion of the ultrasonic probe (Fig. 8; col. 6 lines 3-13 and col. 17 lines 41-55);
a housing 801 supports a proximal portion of the cylindrical sheath 802 and connects a proximal portion of the probe main portion to the ultrasonic transducer to a state in which the ultrasonic vibration is transmitted to the probe main portion generated by the ultrasonic transducer (Figs.1, 5, 8; col. 6 lines 3-13 and col. 17 lines 41-55 and col. 19 lines 9-14); and
a transducer unit defined by the ultrasonic transducer that is connected to the proximal portion of the probe main portion along the longitudinal axis and is configured to transmit the ultrasonic vibration to a proximal end of the probe main portion of the treatment portion (col. 6 lines 9-13 and col. 8 lines 27-35).

    PNG
    media_image1.png
    280
    449
    media_image1.png
    Greyscale

Annotated Fig. 45A [1] of Levin

    PNG
    media_image2.png
    410
    466
    media_image2.png
    Greyscale

Annotated Fig. 45A [2] of Levin

Levin et al. fails to disclose the following limitation of claims 1, 8, and 9: “an entirety of the distal-most second direction surface is disposed closer to the longitudinal axis than an entirety of the further second direction surface is to the longitudinal axis of the probe main portion.” (see annotated Fig. 45A [3] of Levin below). 


    PNG
    media_image3.png
    174
    216
    media_image3.png
    Greyscale

Annotated Fig. 45A [3] of Levin
Because none of the prior art documents teach an entirety of the distal-most second direction surface is disposed closer to the longitudinal axis than an entirety of the further second direction surface is to the longitudinal axis of the probe main portion as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1, 8, 9 are according to the prior art documents or a combination thereof because the device of Levin would be inoperable for its intended purpose and the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Levin as well as a change in the basic principle under which the Levin construction was designed to operate.
	Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/               Examiner, Art Unit 3771   

/ELIZABETH HOUSTON/               Supervisory Patent Examiner, Art Unit 3771